 GENERAL MOTORS CORP31General Motors Corporation and Ronald Sutton and0. Richard TaylorLocal 2250, United Automobile, Aerospace and Agri-cultural Implement Workers of America andRobert L. Stevenson, Jr. and Ronald Suttonand 0. Richard Taylor and Lemar Nevills.Cases 14-CA-19252, 14-CA-19276, 14-CB-6725, 14-CB-6735, 14-CB-6807, and 14-CB-6816-October 18, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSHIGGINS AND DEVANEYOn November 15, 1988, Administrative LawJudge David L Evans issued the attached decisionThe Respondent Union filed exceptions and a sup-porting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions only to the extent consistent with thisDecision and OrderThe judge found, inter aim, that the RespondentUnion violated Section 8(b)(1)(A) and (2) of theAct by causing the Employer to assign Lemar Ne-vins to a less desirable work group and by causingthe Employer to deny overtime to Nevins For thereasons set forth below, we disagree with this partof the judge's decision 2The Employer manufactures automobiles and hasoperated its Wentzville, Missouri production plantsince 1983 All the production and maintenanceemployees at the plant are represented by theUnion The Union is represented at the plant by anin-plant bargaining committee, which includes sixzone committeemen There are also 24 districtcommitteemen who handle grievance and othercollective-bargaining issues on behalf of the UnionNevills has been employed by the Employersince 1967 and has worked at the Wentzville plantsince 1983 On his arrival in the Wentzville plant,Nevins began performing light repair work in de-partment 25's group 34 In 1985, at the request ofhis supervisor, Nevins began working on the newlycreated second shift of one of the mutilations pride1 No exceptions were filed to the judge s dismissal of the complaint al-legations in Cases 14-CA-19252, 14-CB-6725, and 14-CB-67352 The Respondent s request for an award under EAJA is untimely andis denied This ruling should not be interpreted to indicate that a timelyrequest would be grantedteams 3 Nevins filled out an application for shifttransfer•from the first shift to the second shift•but he did not complete an application for a trans-fer to the mutilations pride team 4 A local memo-randum of agreement between management at theWentzville plant and the Union calls for assign-ments to the mutilations pride team to last only 1year Nevins, however, worked on the team towhich he was assigned for 2-1/2 years, until thesecond shift was eliminated on November 20,1987 5After Nevins' assignment to the mutilations prideteam ended, he was assigned to department 25group 33 Nevins protested this assignment to advi-sor Billy Arnold6 because he felt that he shouldhave been assigned to group 34, the group inwhich he had been working full time before hebegan working on the mutilations pride team 7Shift Manager Norman Suzuki told Nevins that hewas ongmally assigned to work group 34, but thatthe Union made the swich to work group 33 andthat he should get the matter straightened out withthe Union Nevills spoke with several union offi-cials, including Joe Henry, the chairman of the in-plant bargaining committee According to Nevins'credited testimony, Henry stated that Nevillsshould be in work group 34 Suzuki eventuallyplaced Nevills back in work group 34 and also toldNevills that Pat Johnson, a district committeemanand employee in work group 34, was the personwho had caused Nevins to be placed in workgroup 33 83 Mutilations pride teams are responsible for investigating sources ofdefects that are discovered in the production process4 According to Nevills, he did not fill out a transfer application to theteam because he was not transferring to another department It should benoted that the Employer s shift manager, Norman Suzuki, did not requestthat Nevills fill out a transfer application to the mutilations pride team3 The local memorandum of agreement covers the mutilations prideteam as followsThe members of the Mutilations Pride Team will be in the numberand departments specified by Management Selection will be on thebasis of seniority by department from among those utility employeeswho have made application with their advisor on forms supplied byManagement and who have not previously served in this activity Itis understood that this is a temporary assignment for a period of one(1) year, however, no more than one member will be replaced in any30-day period The present members of this team will be removed orreplaced by the above mentioned at the rate of one every 60 days Asalaned person will be assigned to direct the activities of this group6 Advisors are first line supervisors7 Employees preferred working in work group 34, as opposed to workgroup 33, because the work in group 34 was comparatively less monoto-nous and there were more opportunities for overtime While Nevins wasworking for the mutilations pnde team he received almost all of his pay-checks from group 34 and continued to work some overtime in group 34after his mutilations pride team 8-hour shift ended6 Johnson admitted that he was the first person to question Nevillsreturn to work group 34 According to Johnson, the local memorandumof agreement dictated that Nevills did not have any seniority rights in hisformer group (34) and that he would be low man in terms of seniority onreturning to department 25297 NLRB No 4 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn Monday, January 4, 1988, Nevins was offered overtime with the rest of work group 34 According to Nevins, Arnold told him that he wouldbe in work group 34 on a day-to-day basis becausehe was going to be taken out of that group 34 Ne-vins testified that Arnold told him on January 7that he (Nevins) should not have received overtimeon January 4 and that he was not going to receiveany more overtime with group 34 On January 18,Arnold told Nevins that he was no longer amember of work group 34 and that he was beingreturned to work group 33 9The complaint alleges that the Union was responsible for Nevins placement in work group 33and that this action was taken because of Nevins'nonsupport of the Independents in the 1987 internalunion election 10 and because of "arbitrary an invidious reasons" The judge rejected the firstground but found ment to the second The Uniontakes exception to his finding that it acted arbitrar-ily It contends, inter aim, that its action was basedon its interpretation of two contract provisions thelocal memorandum of agreement, set forth abovein footnote 5, and paragraph 62 of the nationalagreement between the Union and the Employer 11Pursuant to its interpretation of those provisions,the Union contends that Nevins forfeited the semonty he acquired while working full time ingroup 34 by transfernng to the mutilations pndeteam for 2-1/2 years The Union argues that thisinterpretation, which is grounded on its determination that Nevins' move to the pnde team was atransfer, represents the understanding of the partiesto the contract as applied by them in the past toother employees returning to their departmentsafter mutilations pride team assignments Thus, theUnion claims that the return of Nevins to thebottom of the seniority list in his old department -department 25- accorded with past practice underthe contract and therefore, the judge erred in find-ing that the Union acted unlawfully9 Nevills with the Union s help filed three grievances with the Employer concerning his placement in work group 33 The Employer deniedall three grievances Two of the grievances were later resolved10 There were three political factions Involved in this election-BlueCaucus Red Caucus and Independents Nevins a member of the BlueCaucus ran unsuccessfully for a zone committeeman position A memberof the independent faction won this position The judge found that Nevills politics had nothing to do with his placement in group 33 Thereare no exceptions to this finding" It is undisputed that these two provisions are the relevant contractprovisions in this case Par 62 statesWhen an employee is transferred from one occupational group to another for any reason there shall be no loss of semonty However incases of transfers not exceeding thirty (30) days an employee willretain his seniority in the occupational group from which he wastransferred and not in the new occupational group unless a longerperiod is specified for any plant or particular occupational group orgroups wntten by the local agreementThe judge found that the Union's interpretationof the two pertinent contract provisions essentiallypenalized Nevins for transferring to the mutilationspride team and that the Union gave no real reasonfor its interpretation of the national agreement andthe local memorandum Thus, the judge viewed theUnion's actions as arbitrary and found that itbreached its duty of fair representation 12 Thejudge also rejected the Union's argument concerning its past practice by stating that it is no defensethat others have suffered from the same arbitraryconduct 13It has long been established that a union, as theemployees' bargaining representative, has a widerange of discretion in serving the unit it represents 14 As the judge found, the Union did nothave to be correct in its assessment of where toplace Nevins, however, it must have exercised itsdiscretion in good faith and with honesty of purpose 15 A breach of its statutory duty of fair repre-sentation occurs when a union's conduct towards aunit member is arbitrary, discriminatory, or takenin bad faith 16 Thus, our responsibility here is notto interpret the pertinent contract provisions anddetermine whether the Union s interpretation of thenational agreement and the local memorandum ofagreement was correct Rather, our responsibility isto determine whether the Union made a reasonableinterpretation of the two provisions or whether itacted in an arbitrary manner We find, on thisrecord, that the General Counsel has failed toshow that the Union violated its duty of fair representation in interpreting the contract and in applymg it to Nevins' situationWe disagree first with the judge's finding thatthe Union s interpretation and application of therelevant contract provisions was outrageouslywrong and manifestly unreasonable because itpenalizes Nevins for transfernng to the mutilationspnde team Unlike the judge, we find it immaterialto our determination, absent evidence of discrimi-natory intent, that Nevins was adversely affected12 The judge also found that the Union was not seeking to protect anylegitimate Interest by placing Nevins in group 33 He noted that no onecomplained that Nevins remained on the mutilations pride team for 2 1/2years that the Union was not placed in a stronger position because of itsactions and that no legitimate interest would have been left unprotectedif it had not acted Thus the judge concluded that the Union s actionswere nothing more than Johnson exercising his newly found power of adistrict committeeman13 Torkey Graham a district committeeman testified that four employees who had been assigned to the mutilations pride team returned to lowman in their department after their tenure with the team expired Grahamtestified that this procedure is called for by the contract" See Ford Motor Co v Huffman 345 U S 330 338 (1953) CarpentersLocal 415 (Cincinnati Fixtures) 226 NLRB 1032 1033 (1976)"See NLRB v American Postal Workers Union 618 F 2d 1249 1255(8th Or 1980)10 See Vaca v Sipes 386 U S 171 190 (1967) GENERAL MOTORS CORP33by the Union's interpretation As for that interpre-tation, neither paragraph 62 of the national agree-ment nor the local memorandum of agreement ad-dresses the consequences of an employee's transferto a mutilations pride team Paragraph 62 deals ex-plicitly with employee transfers between occupa-tional groups and the record indicates that eachmutilations pride team has been considered a partof the department where its functions are per-formed rather than as a separate occupationalgroup 17 In any event, paragraph 62 makes nomention whatever of mutilations pride teams It is,therefore, unclear from reading paragraph 62 whathappens to the seniority of employees who are as-signed to those teams The local memorandum ofagreement, however, does address assignments tothe mutilations pride team It states that such an as-signment is a temporary assignment for a period of1 year It further states that selection for the teamwill be by seniority, but it does not address the em-ployee's seniority when he returns to his old groupThus, as in the case of paragraph 62, the localmemorandum of agreement does not make clearwhat effect an employee's assignment to the mutila-tions pride team has on his seniority, whether theassignment is for 1 year or more In this regard,even assuming, as the General Counsel argues, thatan employee maintains his seniority in his old workgroup while working for the mutilations pride teamon temporary assignment for the stated term of 1year, the local memorandum of agreement providesno clue concerning the status of an employee's se-niority if the assignment to a mutilations pride teamlasts for more than 1 year Accordingly, we findthat neither paragraph 62 of the national agreementnor the local memorandum of agreement are soclear and unambiguous that they cannot be inter-preted as the Union interpreted them in this case 18We also find, contrary to the judge, that theUnion's actions were motivated by legitimate unioninterests As the Union argues in its exceptions, it iscertainly concerned with the other employees inwork group 34, particularly J C Johnson, the em-ployee who would have been displaced from thatgroup if Nevins had been permitted to return togroup 34 It is also concerned with being consistentin its interpretation of the national and local agree-ments In the past, according to the testimony ofTorkey Graham, ex-pride team employees havebeen returned to the bottom of the seniority lists intheir respective departments The treatment of12 As evidenced by the treatment of NeviIls while he was on the muti-lations pride team See, for example, fn 7, supra12 In view of this finding, we do not adopt the judge s finding thatJohnson s actions were nothing more than a raw exercise of his newlyacquired powerthose employees at the least reflects an applicationof the provisions in question that is consistent withthe Union's current interpretation Thus, the Unionappears to have acted with the entire unit's inter-ests in mind by treating Nevins the same way ittreated the other employees who returned to theiroriginal departments after leaving the mutilationspride team 19Accordingly, based On our findings that the na-tional and local agreements are subject to morethan one reasonable interpretation and that theUnion was motivated by legitimate interests, wefind that the General Counsel has failed to establishthat the Union violated Section 8(b)(1)(A) and (2)of the Act by causing the Employer to assign Ne-vins to group 33 and to grant him less overtimeORDERThe complaint is dismissed"We agree with the judge that a charged party cannot successfullydefend an unfair labor practice allegation by relying on the failure of thecharging party or others to contest similar types of past practices See,e g , Ciba-Geigy Pharmaceuticals, 264 NLRB 1013, 1017 (1982), enfd 722F 2d 1120 (3d Or 1983) However, we are not dealing with previouslycommitted unfair labor practices in this case As we have stated, the rele-vant contract provisions are ambiguous and therefore subject to morethan one interpretation Therefore, that the Union s past interpretationswere not contested, and are consistent with its interpretion in Nevins'case, at least tends to support its contention that its actions herein werenot arbitraryMary .1 Tobey, Esq , for the General CounselAlice M Osburn, Esq , of Detroit, Michigan, for Re-spondent EmployerSheldon Weinhaus, Esq , of St Louis, Missouri, for Re-spondent UnionDECISIONSTATEMENT OF THE CASEDAVID L EVANS, Administrative Law Judge Thismatter was tned before me on March 21-23, and April25-26, 1988, on charges filed under the National LaborRelations Act (the Act), by Ronald Sutton, Robert LStevenson, 0 Richard Taylor, and Lemar Nevins, all in-dividuals, against General Motors Corporation (the Em-ployer) and/or Local 2250, United Automobile, Aero-space and Agricultural Implement Workers of America(the Union) 1 The Regional Director for Region 14, onbehalf of the General Counsel, issued the original com-plaint on September 24, 1987 2 The Employer and theUnion (collectively called the Respondents) filed answersadmitting jurisdiction but denying the commission of anyunfair labor practices on their respective parts The Gen-' The dates of the charges are as follows Stevenson's Case 14-CB-6725, Aug 12, 1987, Sutton's Case 14-CB-6735, Aug 18, 1987, Sutton sCase 14-CA-19252, Nov 20, 1987, Taylor s Cases 14-CA-19276 and 14-CB-6807, Dec 16, 1988, Nevills Case 14-CB-6816, Jan 6, 1988 All alle-gations based on Taylor s charge were withdrawn at the hearing2 All dates are in 1987 unless otherwise specified 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDeral Counsel and the Respondents have filed briefs thathave been carefully considered On the record testimonyand the exhibits and the arguments made at the hearingand in the briefs I make the followingFINDINGS OF FACTI JURISDICTIONThe Employer is and has been at all times material, acorporation duly authorized to do business under thelaws of Missouri At all times material the Employer hasmaintained an office and place of business in Wentzville,Missouri where it is engaged in the business of manufactunng automobiles During the 12 month period endingSeptember 30 the Employer in the course and conductof said business operations, sold and shipped from itsWentzville facilities products, goods, and materialsvalued in excess of $50 000 directly to purchasers locatedat points outside Missouri Therefore the Employer isnow and has been at all times material, an employer engaged in commerce within the meaning of Section 2(2),(6) and (7) of the ActII THE LABOR ORGANIZATION INVOLVEDThe complaint alleges the parties stipulate and I findthat the Union is a labor organization within the meaningof Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA Facts1 Removals from union office of Sutton StevensonSmith Pogue, Detters Travis, and Ramseya Individuals and positions involvedThe Employer s Wentzville Missouri assembly center(plant) is part of its Buick Oldsmobile Cadillac groupThe plant began production in 1983 As of the heanngdate there was one production shift operating at theplant with approximately 3000 hourly rated employeesand there were approximately 5200 such employees inMay 1987 when two shifts were operating and whenthe seminal event herein occurred an election of unionofficersThe parties stipulated that the following individualsoccupied the positions set opposite their respectivenames and that they have been at all times material supervisors of the Employer within the meaning of Section2(11) of the ActSteve EastvoldGeneral SupervisorIndustrial RelationsRobert MoranProduction ManagerCharles HaganSupervisor, ProcessAssuranceCharles EdingerSupervisor ProcessAssuranceEarl SchackTraining DirectorNorman SuzukiShift ManagerRon LombardoManager Process AssuranceDave BeaneManager Trim DepartmentDon StewartManager ChassisDepartmentProduction is divided into numbered departments suchas department 25 chassis, and department 71 process assuranceThe first level of supervision is the advisor who has1 to 3 teams consisting of 18 to 20 employees each reporting to him The advisors report to shift managerswho in turn report to department superintendents whoin turn report to either the first or second shift production managers who in turn report to the plant managerEach team under the advisors has a team coordinatorwho is designated to be such by the members of theteam The team coordinator is a relief person for allmembers of the team runs errands for the team, and conducts team meetings Team meetings are conducted inteam centers, which are small buildings within the factory each placed according to the area supervised by theadvisorsThe production and maintenance employees at theWentzville plant are represented by the Union In theMay 1987 election, Jerry Gorski was elected local president Also elected was a financial secretary and an executive board The in plant bargaining committee electedat the same time consisted of Joe Henry chairman andsix zone committeemen, including Jerry Portell DaveHuelslcamp, and Don Wilburn Plant zones are dividedinto 24 districts District committeemen were elected, inducting Torkey Graham and Pat Johnson for plant distncts 6 and 9, respectivelyThe chairman of the bargaining committee is the chiefin plant representative of the Union zone and districtcommitteemen report to him as they handle grievanceand other collective bargaining issues on behalf of theUnionWith this large number of employees and largenumber of elective offices, a number of political factionshave of course, developed Shortly after the 1983 openmg of the Wentzville plant two main political factionsappeared the Red Caucus and the Blue Caucus Thecolor designations of the names of the factions to a chsputed degree affected the dress of the members of eachcaucus some, but not all members of the Red Caucuswore red T shirts and jackets some Blue Caucus members dressed in blueThe initial union office holders were appointed by theInternational staff Red Caucus members were appointedIn 1984 the first union election was held at the plantRed Caucus members won all positions In 1985 RodGaley a Red Caucus member won a special election forthe office of chairman of the bargaining committeeThe Red Caucus fielded a slate of candidates for theplant s second general union election that was conductedon May 5-6 1987 Galey was on the slate as candidatefor chairman The Red Caucus slate was defeated not bythe Blue Caucus but by a group of Independents,which according to this record, did not run as a slateIt is the conduct of Henry that forms the main basisfor the complaintHenry took office as bargaining committee chairmanon July 1 Henry immediately proceeded to replace the GENERAL MOTORS CORP35following individuals from the positions set oppositetheir respective namesRonald SuttonPlacement CommitteeCoordinatorLyle SmithQuality of Work LifeCoordinatorRobert L Stevenson Quality Pride TeamMemberLonnie PogueQuality Pride TeamMemberCourtney TravisQuality Pride TeamMemberPat RamseyQuality Pride TeamMemberJoe DettersQuality Pride TeamMemberAll these individuals were Red Caucus members, hadbeen appointed by prior Red Caucus union administra-tions, and had been supporters of the defeated RedCaucus slate in the May election (There is no evidencepeculiar to the replacement of Detters who did not testi-fy, however, it is undisputed that Henry replaced allmembers of quality pride team, including Detters Otherquality pride team members who were replaced byHenry after the 1987 election were Taylor, on whosebehalf the General Counsel withdrew all allegations, andLisa Byrd and Nancy Untnecker, on whose behalf nocharges were filed )The positions held by the quality of work life commit-tee coordinator and the quality pride team members aredescribed in wntten contracts, however, the position ofplacement committee coordinator is not The contents ofthe respective positions in issue are as followsPlacement Committee Coordinator The position ofplacement committee coordinator is not described in anywritten instrument It appears to have evolved from pro-cedures negotiated at the Employer's St Louis plant andgradually engrafted on the Wentzville plant as employeestransferred to Wentzville from St Louis after the Wentz-ville facility was established The Union has the author-ity to appoint the placement committee coordinator Thejob of the placement committee coordinator is to find aplace in the plant for a medically restricted employee towork when supervisors and the district and zone com-mitteemen cannot agree on a placement The procedurefirst requires that the employee have a written notice ofmedical restriction issued by the plant's medical doctorThe employee is then to take the notice to his advisorwho attempts to place the employee back on his own jobor another suitable job within the advisor's work groupIf the advisor is unsuccessful, the district committeemanis called in, and he and the advisor attempt to place theemployee within the advisor's group, if unsuccessful, theadvisor and district committeeman and zone committee-man attempt to place the employee within the zone inwhich the employee worked If that is unsuccessful, theplacement committee coordinator is called in After re-viewing what has preceded, the placement committeecoordinator attempts to find a position anywhere in theplant that is suitable The placement committee coordina-tor cannot place an employee in a position held by asenior employee, and all placements are to be donethrough consultation with management The placementcommittee coordinator has his own office in the plant,and he does no production workQuality of Work Life Coordinator The quality of worklife coordinator is the chief union representative on thequality of work life committee The committee is com-posed of two quality of work life coordinators (one oneach shift when there is a two-shift operation) and onemember of management and one employee from each de-partment The function of the committee is to administercertain training and educational funds and to create andschedule recreational activities The committee has anoffice in the plant, and the quality of work life coordina-tor does no production workQuality Pride Team Members The quality pride teamwas assigned to the process assurance (inspection) de-partment and reported to that department's advisors Themembers had two primary functions, administration ofthe "overnight drive" program and the awarding of cer-tificates for quality work The overnight drive programconsisted of permitting production employees to takecars home in the evenings, they were to drive them forup to 100 miles, and report on performance or defectswhen the cars were returned the next day The certifi-cates for quality work came with no monetary awardThe pride team members did no production work Undera written agreement between the parties, the Union hadthe unilateral right to choose quality pride team membersas long as the quality pride team existed, but the Em-ployer maintained the right to abolish the quality prideteam unilaterally The quality pride team was dissolvedat model change, August and September 1987, and an-other entity took its place, as discussed belowb Evidence of the preelection performance by union-appointed incumbentsThe above is a description of what the placement com-mittee coordinator, the quality of work life coordinator,and the quality pride team members were supposed tohave done under the practices and agreements negotiatedbetween the Respondents At issue in this case is howthings were done, or how things were perceived by theparties to have been done, before Henry's displacementsof Sutton, Smith, Stevenson, Pogue, Detters, Travis, andRamsey'Sutton testified that he was appointed placement com-mittee coordinator in February 1984, by then-chairmanand Red Caucus member, Jim Wells Sutton was an In-dependent at the time, but joined the Red Caucus withina week Sutton testified that between his appointmentand removal he made "at least 506" placements accord-ing to the procedures described above and that he did sowith essentially no complaints from management or theemployeesEastvold testified that Sutton was extremely abrasivein his functioning as placement committee coordinatorand he used profanity for which he was written up East-vold testified that on one occasion 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRon had commented to me that it was his position that whenever he was called in by the department to make a placement of a medically restrictedemployee that he had sole authority to place thatperson wherever he saw fit without any objectionor overruling by any management person 3Smith, a Red Caucus member, testified that in October1984 he was appointed to the position of quality of worklife coordinator by then Union Chairman Jim Wells andthen Union President Fred Singleton who were bothRed Caucus members Smith testified that he joined theRed Caucus late in 84 Smith testified that he and allother members of the quality of work life committee aclively and effectively instituted and administered educational and recreational programs, and he gave several examplesSchack testified that former Union Chairman Galeyopenly opposed jomtness Galey said so many timesand the quality of work life committee, headed by Smithopposed almost all educational and joint recreationalprograms that management wanted to be sponsoredThere is no evidence that any agent of the Employer expressly asked Henry or Gorski to replace SmithPogue Stevenson Travis and Ramsey testified thatthey had been members of the quality pride team for extensive periods of time when the 1987 campaign andelection occurred that they were members of the RedCaucus when they were appointed, or became membersshortly thereafter and that they supported the RedCaucus in the election and campaigned openly and actively for that slate in the 1987 union election All fourtestified that they efficiently operated the awards and/orovernight drive programs that they received favorablecomments about their conduct of those programs andthat they received no negative criticisms from managementHagan and Lombardo testified that the problems withthe quality pride team had been multitudinous and multifanousOn April 30 1986 Lombardo drafted a memorandumto Eastvold entitled Inappropriate Behavior and Ineffectiveness of Quality Pride Teams The memorandumstatedIt is management s opinion that the appointedmembers of the Quality Pride Teams on both shiftsare not assisting the Center in its efforts to attainworld class quality Those persons involved in expressing this management opinion include Their immediate advisors C Edinger and C Hagan processassurance department shift manager B Bellomo andManager R Lombardo director of quality engi3 Eastvold testified that this is how Sutton conducted himself as placement committee coordinator and Eastvold received many complaintsabout this from lower management Eastvold acknowledged that management acquiesced in Sutton s conduct and essentially turned the matter ofplacements over to Sutton although management really believed thatmanagement could raise an objection a well founded one and have thatplacement turned around Eastvold testified although he did ask Henryto replace all members of the quality pnde team he did not request thatHenry replace Sutton after the 1987 election because Henry had alreadytold him that he planned to replace Suttonneenng B Brockhaus and plant superintendents JLangwell and B Bowers Furthermore, it is thesemanagers opinion that any subsequent appointeeswould not perform any differently given the currentposition taken by the President and Chairman ofLocal 2250 [Wells and Galey respectively]The conclusions expressed by the above managers are based on the following incidents of mdividual team members inappropriate behavior and taskinefficiencies which management has been unable tocorrect through all means available short of disciphnary action Additionally it is the same managersopinion that the character of Quality Pride Teamappointees should preclude the need for disciplinaryaction because of the negative connotation suchaction carries (It would seem that the phrases disciplinary action and Quality Pride TeamMember should not be used in the same sentence )As a matter of background information, the nightshift team members were not performing their jobduties to the satisfaction of their advisor Ongoingefforts by the advisor to direct guide train instruct and coach the team to accomplish the taskslisted in the Quality Pride Team outline of job funclions were unsuccessful (See advisor s notes pages1-4, 13, 23 24 and 35 for details) This problemcontinued to worsen for approximately six months(from August 1985 through January, 1986) and involved two advisors who shared the same opinionafter each had attempted to make the night shiftteam a productive operation As a result of thisproblem a meeting was held on February 19, 1986,with both Quality Pride Teams, the shop Chairmanthe teams advisors and upper level managers in attendance The objective of this meeting was to discuss and solicit resolution for the problem Specifically the problem involved poor attendance insufficient communications and source of [direct] confilet (advisors vs U A W) Though no resolutionwas reached at this meeting it was proposed that anoff site meeting be held as soon as possible to resolve the problems This off site was subsequentlyheld on March 24th and 25thPrior to the off site however it was discoveredthrough observations by plant security officers thattwo members of the night shift team were takingovernight test cars off of the premises without permission and disappearing for several hours at a timeThis further complicated the issues at hand by violating management s trust (See advisor s notespages 17-22 25-27 and plant security reports )Since the time of the off site meeting there hasbeen no significant improvement in the night shiftteam s performance effectiveness or conduct asdemonstrated by theirAbsence at all quality council meetings Absenceat 33 percent of daily audit meetingsFailure to met [sic] daily with their advisorAbsences and lates for work (15 absences and 8lates)Failure to follow their advisor s instructions GENERAL MOTORS CORP37Lack of visual/measurable accomplishmentsFailure to complete assignmentsLeaving the plant without advisor's permissionSpecific dates, times, actions, and so on, supportingthe above statements are detailed in advisor's notes,pages 7-10, 16, 24-34, 36, and 37In addition to the problems being experiencedwith the behavior and effectiveness of the nightshift team, the day shift has demonstrated throughrecent actions that they do not intend to follow theinstructions of management Instead they haveGotten involved in issues which are the re-sponsibilities of othersAttempted to bring problems directly to the at-tention of the plant manager instead of the appro-priate advisor/manager levelWillfully and flagrantly refused to obey directorders given to them by managementSee attachment #3 for detailed statements sup-porting these chargesIt can be concluded from this documentation thatthe best interests of quality are not and cannot beserved while management is expending negative en-ergies on conflict situations with Quality PrideTeam members Furthermore, statements made tomanagers by the President of the Union that themembers of the Quality Pride Teams work for himand not for management, and statements made tomanagers by the Chairman of the Shop Committeethat these persons' loyalties are with him and theUnion and not with management indicate that cor-rection of behavior and effectiveness problems ofQuality Pride Team members cannot take placeunder current conditions without expending morenegative energiesIn view of the above, it is our recommendationthat the teams involved be disbanded and returnedto their base departments for assignments to oper-ationsThe reference to attachments is a reference to documen-tation by advisors Hagan and Ettinger This is a 51-pagechronicle compiled by the supervisors about the conductof the second-shift quality pride team members LisaByrd, Detters, Travis, and Nancy Untnecker The con-duct made the subject of. individual memoranda includeabsenteeism, failure to follow instructions, abuses of thelaw, and the Employer's policy against disconnectingodometer fuses of cars being taken out on the overnightdi ive program, and taking cars out of the plant withoutpermission The reference to the union president'sremark that the pride team members worked for himwas, according to the testimony of Lombardo, actually areference to a remark by Chairman Galey that the prideteam members worked for him Galey was not called torebut this testimonyLombardo credibly testified that no action was takenon his recommendation because Galey had told manage-ment that the quality pride team was the closest thing to"jointness" that management was going to get No actionwas taken on Lombardo's recommendation until, in 1987,Eastvold asked Henry to replace the entire pride teamEastvold testified that he did so because the pride teammembers had absorbed Galey's hostility to any conceptof "jointness," and that he told Henry after the 1987election to replace the pride team members He testifiedthat he did so because "we had to do something withthe Pride Team That, you know, based on the problemswe were having that we needed to replace thosepeople" Eastvold and Lombardo credibly describedproblems such as continued problems with the overnightdrive program and failure of the quality pride team tomake awards when awards were dueHenry testified that after the 1987 election he and thebargaining committee met with management in negotia-tions Industrial Relations Manager Tom Pilkington andProduction Manager Bob Moran represented the Em-ployer Henry testified that Moran expressed concernsabout the reputation of the pride team and the lack ofresults the pride team had achieved Moran further toldHenry that he wanted "to dissolve" the pride teamHenry testified that he agreed that the pride team hadachieved nothing, and it functioned only as a "politicaltool" Henry did not say for whom the pride team hadfunctioned as a "political tool," nor was he askedc Testimony about statements to allegeddiscrimmateesSutton testified that he was in his placement committeecoordinator's office on August 4 when he was called onthe telephone by Henry andHe said, "this is Joe Henry " and he said, "Ron,I'm going to be trying someone else out on your jobhere in the near future" And I said, "why, am I notdoing my job?" And he says, "oh, it's not that" Hesaid, "I'm going to have a hard time finding some-body else on your job, to do your job, but," he said,"you know, it's politics," and he said, "you didn'tsupport me in the last election A lot of people thatdid I promised [sic] jobs to and that's one•your's isone of them" I said, "in other words, you are re-moving me" He said, "yes "4Henry testified that there were two conversations in-volving Sutton Henry testified that in a conversationbefore August 4 Sutton told him thathe was a good union man, that he would like forme to retain him on his job, and I told [him that]there was going to be some changes, we had to dothings different, we was going to lose our plant,was going to lose our jobs, and I didn't think hewould fit into my programIn response to leading questions about the August 4conversation, Henry denied that he told Sutton thatSutton had been doing a good job, he denied discussingSutton's union politics, he denied that he told Sutton thathe was being removed for causes that were political or4 Punctuation added to this and subsequent long quotes of trial testimo-ny 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbecause Sutton had supported others in the May election,and Henry denied that he told Sutton that he was select-ing someone else because they had supported Henry inthe election 5Sutton testified that after his removal from the positionof placement committee coordinator, he was sent back tohis former production job in the body shop Sutton fur-ther testified that in the weeks following his return toproduction he had exchanges with three different super-visors about the loss of his position The supervisorswere Production Manager Bob Moran, Trim Depart-ment Manager Dave Beane, and Chassis DepartmentManager Don Stewart According to Sutton, each super-visor expressed sympathy with him and added, "that'spolitics" Beane denied that he had been told by anymember of the current shop committee that Sutton wasreplaced because Sutton did not support them in theelection, however, Beane did not deny telling Sutton thathis replacement was because of "politics" Moran andStewart were not called to testifySmith testified that after the election he approached(presidential winner) Gorski and asked what Gorski wasgoing to do about the two quality of work life coordina-tor positions held by himself (day shift) and JoshMcClendon (evening shift) According to Smith, Gorskireplied that he did not know because Smith was a fnendof Fred Singleton (Red Caucus member and formerchairman of the bargaining committee) and other mem-bers of the Red Caucus Gorski asked Smith if Smithcould work with Al Stern (who was ultimately appoint-ed quality of work life coordinator in Smith's place), andSmith replied that he could Gorski told Smith that hethought he was going to "keep" Smith, but he had tothink about it Smith asked what was going to happen toMcClendon, and Gorski repliedJosh came to me prior to the election and told mehe wouldn't go out on the floor or "cut" on me ortry to campaign against me, and nght now we aregoing to keep himSmith further testified that on July 29, after he returnedfrom model change, he met Henry in the quality of worklife office in the plant Henry was accompanied by DaveHuelskamp, one of the Independents who won the elec-tion as a zone committeeman According to SmithAnd Joe says, "do you know you've been re-moved?" I said, "well, what's the reason? Is it be-cause I've not done my job?" And he said, "no"He said, "we've got a new program and you Justwon't fit in" And I said, "I don't know why Icouldn't fit into a new program because I've beendoing this job for three years" And he said,you're Just not going to fit in with the program"I said, "Joe, it's got to be for political reasons, it'snot because I haven't done my job" He said, "well,politics do play a big part in it" And Dave Huels-5 During this series of denials, Sutton (who assisted the General Coun-sel at trial) engaged in an outburst, the words of which are not reflectedby the transcript I wish to assure the parties that the outburst has, in noway, affected my credibility resolutions hereinkamp stepped in and said, "Joe, don't tell him its forpolitical reasons or he'll go out and hire a two-bitlawyer and sue you" And then Joe said, "well, AlStern and Josh McClendon is going to be the Qual-ity of Work Life Coordinator[s], and, if you haveanything left in your desk, you need to go in andclean it out because Al's going to be wanting to useitAt that, Smith did go and clean out his desk Thereaf-ter, he was returned to production work such as that hehad done before his tenure as quality of work life coordi-natorSmith testified that on two occasions, the first about amonth before the hearing and the second during theweek before the hearing, Gorski told him that "he wasn'tgoing to remove me from my job, that he did want toremove a couple [of] people from different jobs, but myjob was not one of them that he wanted to remove"Henry denied ever telling Smith that his removal fromthe position of quality of work life coordinator was polit-ical Henry testified that he did have one conversationwith Smith about Smith's tenure as quality of work lifecoordinator, but it was shortly after the May election,not after model change Henry testifiedand Lyle Smith was telling me what a good personhe was and he'd like to remain on his job And Iasked him, "well, how can you say that?" [I said],you haven't done anything for the last four years onthat job [I added that] things are going to work dif-ferent, that the whole system is going to be restruc-tured and whoever does this job is going to be in-volved in some of these Joint programsHe said he would not get involved in the Joint ac-tivities at all, he didn't believe in itNeither Gorski nor Huelskamp testifiedPogue testified that after the May election he, togetherwith Stevenson, congratulated Henry on his win, andHenry told them that he had understood their oppositionto his candidacy as Henry was the one who had splitfrom the Red Caucus Pogue further testified that in mid-June he and Stevenson approached Henry and asked himabout their future as members of the quality pride teamAccording to Pogue, "he stated that he had no problemwith Robert and I and that he did have a problem withsome of the people, but that we were still members ofthe pride team, we would not be taken off"Pogue testified that during the model-change layoff, hereceived a letter from the Employer telling him that hewas no longer a member of the quality pride team andinstructing him to report to his former production job atthe end of the layoff When Pogue returned to work, heand Stevenson met with Henry and Pat Johnson Ac-cording to Pogue[Henry] told us that we didn't fit in He had decid-ed to remove us from the pride team, that we didn'tfit into the program, that there may be openingslater, and we may get an appointment later, that he GENERAL MOTORS CORP39had changed his mind and we weren't•he wasgoing to change the pnde team and that we didn'tfit into the programStevenson testified consistently with Pogue about the ex-changes with HenryPogue got sent back to his former production job Ste-venson was under a medical restriction The Employercould find no other job, which would fit within thatmedical restriction, and Stevenson was laid off TheGeneral Counsel seeks backpay and reinstatement forStevenson as a result (None of the other alleged discn-minatees who are discussed in this section suffered amonetary loss as a result of their displacements )Stevenson testified that on his last day at work, whilehe was waiting in an outer office, he met Gorski Ac-cording to Stevenson, Gorski told him that Gorski hadattempted to persuade Henry to keep Stevenson andPogue on the quality pnde team Stevenson made no re-sponse Because Gorski did not testify, this testimony isundemedHenry acknowledged that he also met with Pogue andStevenson before and after model change Henry testifiedabout the first conversationWell, first they approached me about that they hadheard that they was going to restructure the prideteam and do away with the overnight, and they toldme I couldn't let that happen, that that was a majorpart of their function And I told them it would be,that management was talking about dissolving thepride team and I was going to try to save, salvageas much of it as I could, if possible It looked likethey was going to dissolve the whole project unlesswe could make some changes They didn't agreewith that, they said we couldn't let that happen,they wanted to keep it like it wasAbout the second conversation, Henry testified thatPogue and Stevenson approached him at a time whenthey were very upset about being taken off the qualitypride team Henry testified, "I told them some changeswere taking place, the pnde team was going to be re-structured if we could salvage the pride team" Henrydenied that he told either Stevenson or Pogue that theywould not be taken off the quality pride team, and hedenied that he told either one that he had "no problem"with them as quality pnde team members or that he hadchanged his mind about keeping them as quality prideteam members,Travis testified that after the May election he ap-proached Henry at the union hall and asked"I didn't support you, but I didn't campaign againstyou during the elections, is there any possibility ofme being taken off the pride team9 And he [Henry]told me [that] he didn't see no reason why I wouldbe taken off the pride teamTravis further testified that he also got a letter from theEmployer telling him that he Was no longer a member ofthe quality pnde team The letter further instructedTravis to report to his old production job after modelchange, which he didHenry testified that when Travis approached him atthe union hall, "I told him the same thing•that the prideteam was going to be restructured if we could save itThey was trying to dissolve [the quality pride team ]"Henry did not specifically deny Travis' testimony that hetold Travis that he saw no reason to remove Travis fromthe quality pride teamRamsey testified that during model change she also re-ceived a letter from the Employer stating that she wasno longer on the pride team and that she should reportback to her old production job On return, Ramseysought out Henry Ramsey testifiedI asked Joe if he had anything that he wanted tosay to me, and he says, "what do you want tohear9" And I said, "if you are removing me, I wantyou to tell me to my face Instead of letting manage-ment do your job" And he says, "okay, you are re-moved" And I asked Joe"why am I being re-moved9 Is it because I'm not doing a goodjob9" And he says, "oh, no, that's not it at all" Hesays, "there's been a whole new change and I feellike we need all new peopleOfI told Joe how I felt, that I was tore apart due tothe Red Caucus splitting and that I was sorry it hadto happen that way But I told him also that just be-cause I didn't vote for him in the election was nosign I wouldn't [have] worked with him Hesaid [that] he wished he would have talked to metwo hours earlierRamsey testified that she returned to her former produc-tion job and stayed there until she was laid off in No-vember when the second shift was eliminatedHenry testifiedI just explained to [Ramsey] that the kind of con-duct and the reputation we had was about to closeour plant down and it had to be restructured andmanagement was going to dissolve the pnde teamsimply because of no results and the reputation webuilt And there would be a restructure of the PrideTeam, if we could salvage itThere was no testimony about what Henry told theother quality pride team members who were replaced or,for that matter, what he told any other employees he re-placed as he made appointments after winning the May1987 electiond Appointments made after removalsHenry testified that after the election he posted noticestelling employees who wanted to be appointed to unionpositions to submit a resume to him This testimony isnot rebutted, it is further unrebutted that none of the al-leged discrimmatees submitted any such resumeHenry was asked on direct examination to name ap-pointees who were in political opposition groups, or whohad opposed him, in the election Henry first named AlStern as one who had opposed him in the election for 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe office of chairman of the bargaining committee6 andone whom he had given an appointment, Henry namedStern to one of the positions of quality of work life coor-dinator Henry then named the following employees asRed Caucus members to whom he gave appointments1 Josh McClendon was appointed to anotherquality of work life coordinator position2 Lonnie Little was appointed to the fair prac-tices committee3 Adrian Fuller, described by Henry as an"avid" member of the Red Caucus, was retained asa remedial teacher4 Pearl Spurgeon was retained as a remedialteacher5 Jim Booth was either appointed to the positionof high tech coordinator for the skilled trades, or hewas retained in that position, it is not clear fromHenry's testimony6 Tony Diomedes ("a very strong supporter ofthe Red Caucus") was appointed as coordinator of ateam managing the transfer of employees from theEmployer's St Louis plant to the Wentzville center7 Jerry Vandergnff ("a strong red supporter")was appointed to the union labor committee8 Richard Sylvester was retained as chairman ofthe union bylaws committee9 Robin Crouch was appointed to, or remainedas, chairman of the Local's recreation committee10 Reggie Valentine ("a strong supporter of theRed Caucus") was retained as the second-shift sub-stance abuse committeeman11 Lee Asher was retained "on a job that is notauthorized, the ergonomics, but it is full time and hewas retained full time"12 John Norman was retained as the skilledtrades representative13 Gary Gruhala ("a strong supporter of theRed Caucus") was retained on the community serv-ices committee14 Larry Williams was retained on the communi-ty services committee15 Percy Holland was appointed to the sub-stance abuse committeeBefore Henry testified, Sutton (on cross-examination)denied that Spurgeon, Diomedes, Asher, and Gruhalawere Red Caucus members before the election I firmlybelieve that Henry knew the political background of hisappointees, and I do not believe he lied on the pointMoreover, this issue was one that is easily susceptible toproof, and the General Counsel, who has the burden,produced none in rebuttal I credit Henry on this pointExcept for the quality of work life coordinator, noneof these positions is further described in the record Noris it disclosed how many appointments were made, intotal, by Henry6 Henry s testimony that Stern had opposed him for office of chairmanwas not disputed, however, it must be noted that Rod Galey, not Stern,was the Red Caucus candidate for chairman What politics, if any, Sternhad is not disclosed by the recordSutton was replaced as first-shift placement coordina-tor by Ted Tejeck, who had supported Henry 7The quality pride team was replaced in a change nego-tiated after 1987 model change Instead of teams report-ing to the process assurance department supervisors, em-ployees in each department were to be jointly appointedto serve on a newly created "Quality Assistance Team"Although the quality awards were to continue, the over-night drive program was discontinued as a joint pro-gram Henry testified that he made the appointments tothe quality assistance team, but he could not name anyappointees who had opposed him in the election, he testi-fied that it had not mattered to him who the appointeeshad supported during the election Alleged discnmma-tees Ramsey and Pogue testified that they knew thatthree of the appointees had supported Henry The recorddoes not disclose how many employees were members ofthe quality assistance team, but with over 20 depart-ments, there must have been at least that many members,double that unknown figure if the plant were operatingtwo shifts There had been six members of the qualitypride teamBoth management and union representatives testifiedthat since replacement of the quality pride team, Sutton,and Smith, cooperation between the parties and qualityof production at the Wentzville plant has dramaticallyimproved and that, whereas the plant had been threat-ened by high General Motors executives with closure be-cause of prior (Red Caucus under Galey) resistance to"jointness," the plant has been awarded the assignmentof building a new luxury automobile that has not yet ap-peared on the market There was no rebuttal of this testi-monye Credibility resolutionsI do not need to analyze every example that each sidebrought out to demonstrate that things went well, or notwell, under the Galey administration It is quite clear tome, while there may have been some instances of lauda-ble cooperation under the Galey administration, thedominant theme of that administration was noncooperati-venessI do believe the General Counsel's witnesses' testimo-ny that Henry freely invoked - the shibboleth of "poli-tics," or referred to political considerations, as he in-formed many of the alleged discnminatees that theywere being removed from union-appointed positions TheUnion has attempted to show that Henry made his re-movals and appointments completely divorced from anyinternal political considerations At the same time, theUnion Introduced the testimony of James B Wells,former union bargaining committee chamman and cur-rent International staff representative, who testified thatappointments were made on the following basisas Chairman, I wanted people on those jobs thatwould carry out my policies directly because it di-rectly affected me politically7 Sutton testified that Henry also removed the second-shift placementcoordinator, William Booker, and replaced him with a Henry supporter,Dennis Omick No allegations are made on behalf of Booker GENERAL MOTORS CORP41With this plant political history, it is not believable thatHenry abjured all political considerations in making hisappointments To the contrary, Henry seemed genuinelyconcerned with the direction the plant was taking underthe confrontational, noncooperative, counterproductiveunion attitude that had existed under the Galey/RedCaucus administration, and it was this attitude thatHenry (as well as management) wished to changeIt is clear that the conflicting attitudes among thework force led to factionalism, when Henry's factionsucceeded in the 1987 election, he proceeded to imple-ment the ideals of his faction, those who opposedGaley's resistance to "jomtness " In industrial as well asgovernmental arenas this process is considered, and is re-ferred to, as "politics" The best evidence that Henryconsidered his actions to be political comes from his owntestimony He testified that in the negotiations that fol-lowed the 1987 elections, he agreed with Moran that thequality pride team had achieved nothing and that it hadfunctioned only as a "political tool" Henry did not sayfor whom the quality pride team had functioned as a"political tool," but it is clear that he meant that it hadbeen a functionary of the faction referred to as the RedCaucus By seeking to eliminate this "political tool"Henry, himself, was performing a function that was po-litical in nature, at least in part Henry necessarily recog-nized this, and I have no doubt that he so informed theindividuals who were adversely affected by his politicalactions For this reason, and the fact that all the GeneralCounsel's witnesses impressed me more favorably thandid Henry on this point, and the fact that neither Gorskinor Huelskamp were called to support Henry's denial ofSmith's testimony about what Smith was told by Henryand Gorski about Smith's potential (and actual) replace-ment, I credit all the General Counsel's witnesses aboutwhat they were told by Sutton and Gorski2 Denial of overtime to NevinsLemar Nevins, a black man, is a member of the BlueCaucus that, as Nevins admitted, only had about 20active members at the time of the events in question Inthe 1987 election Nevins unsuccessfully ran for the posi-tion of zone 5 committeeman against Red Caucusmember Donald Wilburn and Independent William Col-lins Wilburn wonNevins has been employed by the Employer since De-cember 2, 1967 He began working at the St Louis plantand transferred to the Wentzville center in April 1983At the time of the hearing Nevins was employed in de-partment 25, chassis, work group 33, which is assemblyline labor When he first came to Wentzville, he was as-signed to department 25's work group 34, which is lightrepair Employment in work group 34 is more desirablethan employment in work group 33 in two differentways it is comparatively nonmonotonous, and there is agreat deal of overtime because the light repair function isoftentimes performed after the other shifts have beencompletedNevills was the senior employee in work group 34,having been the first hired for that department after theWentzville facility opened While in that department hewas the team coordinator and, as such, trained other em-ployees, spelled other employees on the line when theyneeded short breaks, and ran errands for the groupIn 1985, the mutilations pride teams for various depart-ments were established at the Wentzville facility Thejob of the mutilations pride teams was to investigatesources of defects that were discovered in the productionprocess In May or June 1985, Nevins requested transferto the second shift that had just been established The re-quest was granted At the same time, Nevins' supervisor,Norman Suzuki, asked Nevills to join the mutilationspride team on the second shift, Nevills agreedTwo contractual provisions are appropriate to bequoted here The first is a provision of the Respondents'national agreement that providesWhen an employee is transferred from one occupa-tional group to another for any reason, there shallbe no loss of seniority However, in cases of trans-fers not exceeding thirty (30) days an employee willretain his seniority in the occupational group fromwhich he was transferred and not in the new occu-pational group, unless a longer period is specifiedfor any plant or particular occupational group orgroups written by local agreementA local memorandum of agreement dated January 26,1985, providesThe members of the Mutilations Pride Team will bein the number and departments specified by Man-agement Selection will be on the basis of seniorityby department from among those utility employeeswho have made application with their advisor onforms supplied by Management and who have notpreviously served in this activity It is understoodthat this is a temporary assignment for a period ofone (1) year, however, no more than one memberwill be replaced in any 30 day period The presentmembers of this team will be removed or replacedby the above-mentioned at the rate of one every 60days A salaried person will be assigned to directthe activities of this groupWhen Nevins went to the mutilations pride team, hefilled out an application for shift transfer, but he did notfill out a specific application for assignment to the muti-lations pride team His "temporary assignment" to themutilations pride team lasted much more than a year, itlasted until the second shift was eliminated on November20, 1987, a period of 2-1/2 yearsDuring the time Nevins was on the mutilations prideteam all his weekly paychecks recited that he was in de-partment 25, work group 34, although he spent his regu-lar shifts investigating scratches, etc, in both depart-ments 25 and 27 Also during this period, Nevins equal-ized overtime with the employees doing (nonassemblyline) repairs That is, after working 8 hours investigatingerrors as a member of the mutilations pride team, whenthere was overtime, he would get his tools and startdoing repairs with the rest of work group 34 Overtimeequalization charts, one for each shift, were maintainedin the office of the advisors for department 25, duringthe period Nevills was assigned to the mutilations pride 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDteam he was always listed as a member of work group34 Also during his tenure on the mutilations pride teamNevins attended daily team meetings for work group 34On November 20 when the second shift was elimmated, a notice was posted announcing that employeeslowest in seniority on the second shift were being laidoff and the remaining employees were being assigned towork groups on the first shift Nevins was listed as beingassigned to work group 33Nevins protested to Advisor Billy Arnold for workgroups 33 and 34 Arnold told Nevins that he wouldhave to take the assignment to work group 33 or be laidoff Nevins then went to Suzuki who told Nevills that hehad originally assigned Nevins to work group 34 but theUnion had changed it, Suzuki advised Nevins to get itstraightened out with the UnionNevins went to the work center (Union s in plantoffice) and presented his problem to Vice PresidentJohnny Nelson Second Shift Zone Committeeman SamHudson, and First Shift Zone Committeeman DocAlford Alford suggested that all of them present thematter to Henry The men found Henry in the personneloffice and presented the problem According to Nevinscredible testimony and Joe Henry s response wasthat it couldn t happen that mutilations was not a workgroup and that I should be•should return to 34 Thistestimony was not denied by Henry As the men werespeaking Zone Committeeman Donald Wilburn enteredthe work center Wilburn was consulted by Henry andWilburn agreed that Nevins should have been placed inwork group 34 Henry told Nevins to contact ZoneCommitteeman Jerry Portell about the matter Nevinswaited around the work center until Porte!! appearedPortell first conferred with Henry then he told Nevinsthat he would escort Nevills to Suzuki s office and we 11get you back in your work group Somehow, Portellgot to Suzuki before Nevins did At any rate when Nevills got to department 25 Suzuki put him back in workgroup 34 Suzuki and Nevins conversed Nevins askedSuzuki who had gotten him taken out of work group 33and placed in work group 34 in the first place Suzukireplied that it was Pat Johnson who also was an employee in department 25 s work group 34Johnson was the also district committeeman for department 25 and he functioned as Henry s substitute aschairman when Henry was out of town 8 Johnson wasalso working on the day shift in department 25 workgroup 34, when the second shift was terminated and Nevills was returned to days Johnson had less seniority inwork group 34, having started there in 1985On December 16, all members of work group 34 wereoffered overtime except Nevins Nevins confrontedSuzuki about it and Suzuki acknowledged error and offered that day s overtime to Nevins (Nevins declined )After confronting Suzuki Nevills confronted JohnsonAccording to the undemed testimony of Nevins8 Sutton testified without contradiction that Johnson was also Adnumstrative Assistant to the Union Chairman Henry and took his placewhen Henry was not in the plantI asked him what kind of mess he was trying topull Pat Johnson said I know exactly whatyou re talking about, I made the decision to pullyou out of that group [Johnson added] that JoeHenry agreed with him and that if I had any otherproblems with that, that I should go to the NationalLabor Relations Board because he himself did notwant to hear it any moreOn Monday, January 4 1988 on the day the employees returned from Christmas break Nevins was offeredovertime with the rest of work group 34 but he was alsotold by the advisor Billy Arnold according to the undenied testimony of Nevins that I was in work group34 on a day by day basis because he was going to haveto take me out Nevills filed his charge on January 6On January 7 he was approached by Arnold who according to Nevins told himhe had screwed up by offering me overtime thatMonday and that I was not to equalize [overtime]with 34 group anymore unless he himself specifically asked meNevins filed a grievance that was deniedOn January 18 Arnold called Nevills to his office andtold him that he was no longer a member of work group34 and that he was to report to work group 33 (pasteingon decals) Nevins filed a racial discrimination grievancethat was deniedFrom January 4 through the date of the hearing, Nevills received no overtime as a member of work group34 although that work group has received regular overtime Nevins received overtime on only 1 day during thisperiod as a member of department 25 s work group 33Although there has been no charge filed against theEmployer in the Nevins matter, Eastvold was questionedon direct examination about his knowledge of the IssueEastvold testified that the Union took the positionthat as a matter of contract interpretation Nevinsshould have been returned to work group 33 and heagreed According to EastvoldLemar Nevins had been a member of the Mutilalions Pride Team and he of course was being returned to the job on the floor And the language inthe collective bargaining agreement between theparties says that employees who want to become amember of the Mutilations Pride Team file an application as would anyone else in the plant whowanted to transfer to some other department orclassification or what have you within the plantthey d have to make an application The transferagreement means that once someone transfers via anapplication they have no further rights or returnrights to the group from whence they came TheUnion purported that position and I agreed withthem that that s the basis of how Mr Nevins shouldbe returned to his line job in the departmentEastvold denied that at any time during his discussion ofthe matter any reference to Nevins politics was made , GENERAL MOTORS CORP43On cross-examination Eastvold acknowledged thatwhen employees are assigned to the mutilations pndeteam they continue to be listed on the Employer'srecords as being in the work group from which they hadtransferred When asked why, Eastvold answeredTwo reasons probably One is the mutilations func-tion was performed within each of the departmentsThere wasn't a separate department set up just to[perform] the mutilations functions They performedtheir jobs within their own departments Secondly,[the] mutilations job itself did not carry with it aseparate classification For example, assemblerversus a tnmmerEastvold further testified that if an employee wants totransfer between departments, he is to file an applicationwith the personnel department, if he wants to become amember of the mutilations pride team, he files an applica-tion with his advisorOn direct examination Johnson testified, based on thecontractual provisions quoted above, transfers to the mu-tilations pride team are by application and, that if em-ployees wish to transfer back to their former workgroupsThey have the nght to transfer back, but as far asreturn to former group transfers, they do not haveit because they gave their rights up when theytransferred into mutilationJohnson testified that Nevins' grievances should not evenhave been accepted by the committeeman He deniedthat politics or race had anything to do with his positionon the Nevins matterOn cross-examination Johnson acknowledged that hewas the first to raise an issue about Nevins' going towork group 34 after the second shift was terminated Heacknowledged that the Employer initially took the posi-tion that assignment to work group 34 was correctJohnson further stated on cross-examination that it washis contract interpretation that once Nevins took the mu-tilations pride team positionHe goes low man department-wide as far as returnto former group He don't have the nghts for returnto former group Lemar should have beenmoved to low man in the department for the solepurpose of tracking him to pay him, and that iswhere he should have went [when he took a mutila-tions pride team job]Johnson testified that he had had no knowledge thatduring the time Nevins was working on the secondshift's mutilations pride team, he was continued on thework group 34 overtime equalization program and wasso listed on the overtime schedules in the advisor'soffice Johnson testified that he was then working daysand paid no attention to the second-shift overtime equali-zation chartsThe Union Introduced the testimony of TorkeyGraham who was elected a district committeeman in the1987 election Graham testified that he had personalknowledge that employees John Parker, Ron Shatzar,Fred Schweer, and Joe Lewis had been assigned to themutilations pride team and, on termination of that tenure,each "went to low man in his classification departmentwide" When asked on direct examination, "is that theway it is usually handled?" Graham replied, "that is theway it should [be] done according to the contract"B Analysis and Conclusions1 Removals from union office of Sutton, Stevenson,Smith, Pogue, Detters, Travis, and RamseyThe complaint alleges that the Union caused the Em-ployer to remove Sutton, Stevenson, Smith, Pogue, Det-ters, Travis, and Ramsey from their positions describedabove and that, therefore, the Employer violated Section8(a)(1) and (3), and the Union violated Section 8(b)(1)(A)and (2) of The ActThe first question to be asked, of course, is whetherthe Union had an absolute right to remove the placementcommittee coordinator, the quality of work life coordina-tor, and the quality pride team members whom it had ap-pointed, or must the Union demonstrate "good cause"for its actions The General Counsel argues, in effect, forthe latter propositionThe only authority the General Counsel cites for herposition is Printing Pressmen Local 284 (Las Vegas Sun),230 NLRB 1104 (1977) In that case the employer haddelegated to the union the authority to designate seniori-ty of unit employees for purposes of shift selection andvacations The charging party therein refused to engagein certain picketing against another employer As punish-ment, the union took away his seniority preference, caus-ing him to miss several shifts of workNothing akin to Las Vegas Sun is present herein Thecase cited was an instance of outright retribution for theexercise of a Section 7 right, the right to refrain from en-gaging in picketing activity The right of unions to selectits office appointees was not discussedAssuming that Henry was motivated by no desireother than political retribution, there is no case authorityholding that a union may not replace its officers for thatreason Nor is there any authority for the propositionthat union office holders are insulated from replacementjust because the union office has a denvative benefit ofmore desirable work (which is the case herein as all ofthe union offices entailed lighter, or at least cleaner,work, but no additional pay)Adopting the General Counsel's argument that theUnion could remove its appointees only for good cause_would produce an obviously anomalous result The posi-tions involved are secured by appointment by the unionpresident and bargaining committee chairman Each ofthose individuals secure their offices by running for elec-tion 9 Their offices last for only 3 years, when new elec-tions are held Therefore, adopting the General Counsel'sposition here would mean that the holders of the officesof placement committee coordinator, quality of work life9 And, as demonstrated by the record herein, these elections can belong, bitter, and expensive 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcoordinator and quality pride team members (or the current equivalent of quality pride team members) couldremain in their appointed offices longer than those whoappointed them In the cases of certain constitutional andstatutory appointments the appointees may hold their offices or positions for periods longer than those who appoint them but nowhere else is this phenomenon foundin common experience As well as no case authority theGeneral Counsel advances no reason why the Boardshould establish for union appointees tenure comparableto that which is granted statutory or constitutional appointeesNor does the General Counsel advance any reasonwhy appointments that are given as a result of politicalconsiderations may not be taken away for the same considerations Each of the appointees was a member of theRed Caucus at the time of appointment, or became amember shortly thereafter There is no contention thatthey were appointed for cause or merit alone and atany rate there would be no way to conclude that meritalone caused the appointments That is according to thisrecord the incumbents entered by way of the politicalpath and there is no reason to hold that they should notexit the same wayThe Board has had essentially this issue before itbefore In Shenango Inc 237 NLRB 1355 (1978) one Ligashesky occupied the position of plant safety committeechairman Ligashesky had supported Sadlowski in the1977 national USW election Sadlowski lost Members ofthe local s hierarchy thereafter removed Ligashesky fromhis plant safety committee chairman s job and they toldLigashesky that they did so because of his support forSadlowski Reversing the administrative law judge s findmg of violations on the part of both the employer andthe union, the Board reasonedThe issue is one of balancing the employee s Section 7 right to engage in internal union affairsagainst the legitimacy of the union interest at stakein the particular case Thus in Carpenters LocalUnion No 22 United Brotherhood of Carpenters andJoiners of America AFL-CIO (William Grazianod/b/a Graziano Construction Company) 195 NLRB1 (1972) the union had no legitimate interest infining a member for opposing the incumbent unionofficers so the balance was properly struck in favorof the employee and the violation was found Similarly in General American Transportation Corporation 227 NLRB 1695 (1977) the Board found an8(b)(1)(A) violation where the union removed thesteward from office because he filed an unfair laborpractice charge with the Board There the unionhad no legitimate interest in defeating employeeaccess to the BoardHere however, the Union does have a legitimateinterest in placing in offices such as chairman of thesafety committee those people it considers can bestserve the Union and its membership Retention of aplant safety committee chairman who is hostile toor in disagreement with the leadership may be undesirable or ineffective for a host of valid reasonsThat this may add up to union hostility towardhaving a dissident in such positions and make hisdismissal a reprisal as it did here does not alter thecase The union is legitimately entitled to hostilityor displeasure toward dissidence in such positionswhere teamwork loyalty and cooperation are necessary to enable the union to administer the contractand carry out its side of the relationship with theemployer In the circumstances of this case theUnion s interest outweighs the interest of Ligashesky in retaining his office and therefore we donot find a violation in his removal from office or inthe March 8 statement to Ligashesky informing himthat his removal was caused by his support for Sadlowski [237 NLRB at 1355 emphasis added ]There is no viable distinction between the positions involved herein and the plant safety committee chairmanship involved in Shenango Nor is there any reason to believe that the Board in Shenango would have reached adifferent result if Ligashesky had sworn allegiance toSadlowski s victorious opponent Therefore there is noreason to reach a different result herein because all theremoved individuals insisted that they had and couldwork in the future in the spirit of cooperation and efficiency That is Henry was not required to accept blindlytheir protestations that they could work with him andthe new umon administrationTherefore were I called on to do so I would condude that the Union could remove employees holdingthe positions of placement committee coordinator quality of work life coordinator and quality pride teammember for reasons that are in the characterization inyoked by Henry as he did so politicalAssuming that Henry acted out of mixed motivationsI find and conclude that it has been shown that he wouldhave acted as he did even absent the protected concerted activity of the incumbents memberships and activitiesin the Red CaucusThe large number of Red Caucus members appointedto positions by Henry is probative evidence that he wasnot out to get Red Caucus members just because theywere Red Caucus members Moreover Henry crediblytestified that he removed Sutton because he was belligerent hostile and excessively confrontational these werecharacteristics that Sutton demonstrated in his quotedtestimony" and in his courtroom conduct 11 The Employer further produced credible testimony of the obstreperous albeit effective conduct of Sutton as he performed his appointed duties as placement committee coordinator Henry further testified credibly about beingmotivated by Smith s opposition to jomtness in hisconduct as quality of work life coordinator Smith was adisciple of Galey and Galey was not produced to denycredible testimony about his opposition to jointnessThe same can be said of the members of the quality prideteam I credit the testimony that they were ineffective tothe point of being counterproductive that this was thereason that the Employer asked Henry to remove_10 See fn 3 above" See fn 5 above GENERAL MOTORS CORP45them," and that this was the controlling reason that thequality pride team members were removed and that teamabolishedThe factors that Henry vacillated in the announce-ments of his decisions, and that he sometimes used thetaboo term of "politics," do not compel a contrary con-clusion Ultimately, the issue is Henry's controlling moti-vation, not his words or how smoothly he implementedhis decisionsAccordingly, I shall recommend dismissal of the alle-gations of the complaint that the removals of Sutton,Smith, Stevenson, Pogue, Detters, Travis, and Ramseyviolated any Section of the Act, either on the part of theUnion or the Employer2 Denial of overtime to NevillsThe complaint alleges that the Union took its actionsagainst Nevins because of his nonsupport of the Inde-pendents in the 1987 election and because of "arbitraryand invidious reasons" The complaint alleges that bysuch actions the Union has violated Section 8(b)(1)(A)and (2) of the ActThere is no evidence to support the General Counsel'scontention that Nevills' politics had anything to do withthe Union's actions toward Nevins However, I do agreewith the General Counsel's contention that Nevins wasthe victim of arbitrary conduct on the part of Respond-ent UnionThe first thing to be noticed about the Nevins' case isthat the Union, by Johnson, as Johnson admits, took theinitiative to have Nevins reassigned from work group 34to work group 33 That is, no one was complainingabout Nevins' having been placed in work group 34 untilJohnson apparently noticed it and had Nevins removedThis factor immediately distinguishes those cases inwhich an employer takes an action that may benefit oneemployee (or employee group) but adversely affects an-other, and the adversely affected employees complain totheir union In such posture, a union is afforded a widedegree of latitude in making contractual interpretationsand evaluations Its actions, or inactions, are not held toa standard that requires Solomonic wisdom that pro-duces Athenian justice in all cases A union may balancethe interests of one individual, or group, against anotherin attempting to secure the greatest good for the greatestnumberNor is a union required to be "right" in all occasionsin which it takes the initiative For example, a union maycause a discharge because of good-faith interpretation ofa union-security clause Absent evidence of unlawful mo-tivation, its conduct is not violative of Section 8(b)(1)(A)or (2), assuming it makes a good-faith error in its inter-pretation, and the union is attempting to protect a legiti-mate union interest (such as union security) 2312 Lombardo's memorandum regarding the misconduct of the membersof the quality pride team was a stinging indictment of the quality prideteam system, and the General Counsel made no attempt to answer ItThat a "case" was not made against all members does not detract fromthe conclusion that the Employer, for legitimate and substantial businessreasons, had decided that that system had to be eliminated" Forsyth Hardwood Co, 243 NLRB 1039 (1979)Here, however, there is no apparent legitimate unioninterest that Johnson was seeking to protect, and John-son suggested none No apparent union interest sufferedwhile Nevins served on the mutilations pride team forover 2 years, all the time sharing in the overtime as-signed to work group 34 Certainly, after the second shiftterminated and Nevins was originally assigned to workgroup 34, no other employee had filed a grievance com-plaining that Nevins' placement in work group 34 ad-versely affected the other employees There is no conten-tion that there was even a potential of such a grievance,Nevins displaced no one when he was placed in workgroup 34 Therefore, the Union was placed in no strong-er position by Johnson's actions, and no legitimate inter-est of the Union would have been left unprotected hadJohnson not acted 14No, Johnson's actions appear to be nothing more thanthe raw exercise of his newly acquired power of electiveoffice There is only one way to characterize Johnson'sand therefore the Union's 15 actions in regard to Nevins'arbitraryNevins is protected by the statute from such arbitraryaction, and it does not matter that the General Counselhas failed to adduce any evidence that the Union actedtoward Nevins either because of his race or his member-ship in the Blue Caucus As stated by the Eighth Circuit,while "[m]ere negligence, poor judgment or ineptitudeare insufficient to establish a breach of the duty of fairrepresentation," lairbitrary conduct alone may suffice toestablish a violation of the duty of fair representation"NLRB v Postal Workers, 618 F 2d 1249, 1255 (8th Cir1980) The circuit in that case found arbitrariness byfinding the union's justifications for its actions invalidHere, as noted above, the Union offered no reason for itsactions other than that Johnson made the conclusion thatthe contract had been violated However, there is no ex-planation offered for Henry's concession to Nevins thathe belonged in work group 34, as Nevins testified Nordoes the Union advance any reason why Portell wouldhave prevailed on Suzuki to put Nevins back into workgroup 34 After all, both Bargaining Committee Chair-man Henry and Zone Committeeman Portell were unionsuperiors to Johnson, a district committeeman whowielded more authority only when Henry was absentfrom the plantMoreover, while the Union does not, as noted above,always have to be "right" in its interpretations, here theUnion's interpretation is outrageously wrongThe national contract provisions quoted above do saythat those employees who are transferred lose their se-niority in their old work groups, however, to apply thisto employees who transfer to the mutilations pride teamis manifestly unreasonable The quoted provisions of thenational agreement necessarily assume that when an em-14 Johnson's actions appear to have benefitted Johnson, if not theUnion or any other employee Getting the Employer to remove Nevinsfrom department 25 s work group 34 resulted in one less senior employeein that work group above Johnson15 Although the Union denied Johnson s status as its agent within Sec2(13) of the Act, his holding of elective office and exercising the powersthereof establish that he was exactly that, a statutory agent Penn Yan Ex-press, 274 NLRB 449 (1985) 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployee transfers he begins to build up seniority in hisnew work group Here, as Eastvold testified and all par-ties knew, employees who transferred to the mutilationspride team did not change departments and, therefore,they began no new seniority count The insidious inter-pretation by Johnson forced on Nevins a vicious penaltyfor agreeing to serve on the mutilations pride team 16There is no evidence that the parties Intended suchresult," and I do not believe that Johnson, in good faith,had concluded that they had when he caused the reas-signment of NevinsAccordingly, I find and conclude that by the arbitraryaction of Johnson toward Nevins, which action causedthe loss of preferable work and loss of overtime sufferedby Nevills, the Union violated its duty of fair representa-tion of Nevins, and it thereby violated Section 8(b)(1)(A)and (2) of the ActIV THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of Respondent Union set forth in sectionIII above, ocurnng in connection with the operations ofthe Employer as described in section I above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerceCONCLUSIONS OF LAW1 General Motors Corporation is, and at all times ma-terial has been, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2 Local 2250, United Automobile, Aerospace and Ag-ricultural Implement Workers of America, is, and at all16 That others, according to Graham, suffered from the same arbitraryconduct by the same contract interpretation is no defense to the chargeand complaint herein17 Until Johnson's repeated demands, the Employer had, obviously, In-terpreted the contract to continue Nevins in work group 34times material has been, a labor organization within themeaning of Section 2(5) of the Act3 Respondent Union has violated Section 8(b)(1)(A)and (2) of the Act by causing the Employer to assignLemar Nevills to a less desirable work group and bycausing the Employer to deny overtime to Nevins4 The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act5 Respondent Union has not otherwise violated theAct in any manner alleged in the complaint6 Respondent Employer has not violated the Act inany manner alleged in the complaintTHE REMEDYHaving found that Respondent Union engaged in ac-tivities violative of Section 8(b)(1)(A) and (2) of the Act,I shall recommend that it be ordered to cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the ActBecause Respondent Union unlawfully caused Nevinsto suffer a loss of overtime to which he was entitled, Ishall recommend that Respondent Union be ordered tomake Nevins whole for the loss of earnings that he suf-fered as a result of the discrimination against him in themanner prescribed in F W Woolworth Co, 90 NLRB289 (1950), plus interest as computed in New Horizons forthe Retarded 18Because Respondent Union unlawfully caused Nevinsto be transferred to a less desirable work group, I shallrecommend that Respondent Union be required to notifythe Employer, in writing, that it has no objection to Ne-vins being reassigned to work group 34 in department25[Recommended Order omitted from publication ]18 283 NLRB 1173 (1987) Interest will be computed at the 'short-termFederal rate for the underpayment of taxes as set out in the 1986 amend-ment to 26 U S C • 6621